Exhibit 10.14

FORM OF AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

This AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (“Agreement”) is made this
                      , but effective as of                     , between
ConAgra Foods, Inc., a Delaware Corporation (the “Company”), and
                     (the “Employee”).

WHEREAS, as is the case with most, if not all, publicly traded businesses, it is
expected that the Company from time to time may consider or need to consider the
possibility of an acquisition by another company or other Change of Control of
the ownership of the Company. The Board of Directors of the Company (the
“Board”) recognizes that such considerations can be a distraction to Employee
and can cause the Employee to consider alternative employment opportunities or
to be influenced by the impact of a possible Change of Control of the ownership
of the Company on Employee’s personal circumstances in evaluating such
opportunities. The Board has determined that it is in the best interests of the
Company and its shareholders to assure that the Company will have the continued
dedication and objectivity of Employee, notwithstanding the possibility, threat
or occurrence of a Change of Control of the Company.

WHEREAS, the Board believes that it is in the best interests of the Company and
its shareholders to provide Employee with an incentive to continue Employee’s
employment and to motivate Employee to maximize the value of the Company upon a
Change of Control for the benefit of its shareholders.

WHEREAS, the Board believes that it is important to provide Employee with
certain benefits upon Employee’s termination of employment in certain instances
upon or following a Change of Control that provide Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

WHEREAS, Employee and Company entered into a Change of Control Agreement during
                     that they wish to restate in order to comply with Internal
Revenue Code (“Code”) Section 409A (“409A”) and to make certain other changes.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Definitions. For all purposes of this Agreement, the following terms shall
have the meanings specified in this Section unless the context clearly otherwise
requires:

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of Regulation 12B under the Exchange Act.

 

161



--------------------------------------------------------------------------------

(b) “Change of Control” shall mean:

 

  (i) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

 

  (ii) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of its assets.

(c) “Cause” shall mean (i) the willful and continued failure by Employee to
substantially perform Employee’s duties with the Company (other than any such
failure resulting from termination by the Employee for Good Reason) after a
demand for substantial performance is delivered to the Employee that
specifically identifies the manner in which the Company believes that the
Employee has not substantially performed Employee’s duties, and the Employee has
failed to resume substantial performance of the Employee’s duties on a
continuous basis within five (5) days of receiving such demand, (ii) the willful
engaging by the Employee in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise, or (iii) the Employee’s
conviction of a felony or conviction of a misdemeanor which impairs the
Employee’s ability substantially to perform the Employee’s duties with the
Company. For purposes of this subsection, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
action or omission was in the best interest of the Company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Continuation Period” means the three (3) year period beginning on the
Employee’s Termination Date.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(g) “Good Reason Termination” shall mean a Termination of Employment initiated
by the Employee upon one or more of the following occurrences:

 

  (i) any failure of the Company to comply with and satisfy any of the terms of
this Agreement;

 

  (ii) any significant involuntary reduction of the authority, duties or
responsibilities held by the Employee immediately prior to the Change of
Control;

 

162



--------------------------------------------------------------------------------

  (iii) any involuntary removal of the Employee from an officer position which
the Employee holds with the Company or, if the Employee is employed by a
Subsidiary or Affiliate, with the Subsidiary or Affiliate, held by the Employee
immediately prior to the Change of Control, except in connection with promotions
to higher office;

 

  (iv) any involuntary reduction in the aggregate compensation level of the
Employee including, but not limited to, base salary, annual and long term
incentive opportunity, and supplemental executive retirement plans, as in effect
immediately prior to the Change of Control;

 

  (v) requiring the Employee to become based at any office or location more than
the minimum number of miles required by the Code for the Employee to claim a
moving expense deduction, from the office or location at which the Employee was
based immediately prior to such Change of Control, except for travel reasonably
required in the performance of the Employee’s responsibilities; and

 

  (vi) the Employee being required to undertake business travel to an extent
substantially greater than the Employee’s business travel obligations
immediately prior to the Change of Control.

(h) “Related Company” shall mean (i) any corporation that is a member of a
controlled group of corporations (as defined in Code Section 414(b)) that
includes the Company; and (ii) any trade or business (whether or not
incorporated) that is under common control (as defined in Code Section 414(c))
with the Company. For purposes of applying Code §§ 414(b) and (c), 25% is
substituted for the 80% ownership level.

(i) “Separation from Service”, shall mean the date that Employee separates from
service within the meaning of Internal Revenue Code Section 409A. Generally,
Employee separates from service if Employee dies, retires, or otherwise has a
Separation from Service with the Company, determined in accordance with the
following:

 

  (i)

Leaves of Absence. The employment relationship is treated as continuing intact
while Employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six (6) months, or, if
longer, so long as Employee retains a right to reemployment with the Company
under an applicable statute or by contract (including but not limited to this
Agreement). A leave of absence constitutes a bona fide leave of absence only if
there is a reasonable expectation that Employee will return to perform services
for the Company. If the period of leave exceeds six (6) months and Employee does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six (6) month period. Notwithstanding the foregoing, where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to

 

163



--------------------------------------------------------------------------------

 

last for a continuous period of not less than six (6) months, where such
impairment causes Employee to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, a
twenty nine (29) month period of absence shall be substituted for such six
(6) month period.

 

  (ii) Dual Status. Generally, if Employee performs services both as an employee
and an independent contractor, Employee must separate from service both as an
employee, and as an independent contractor pursuant to standards set forth in
Treasury Regulations, to be treated as having a separation from service.
However, if Employee provides services to the Company as an employee and as a
member of the Board, and if any plan in which such person participates as a
Board member is not aggregated with this Agreement pursuant to Treasury
Regulation section 1.409A 1(c)(2)(ii), then the services provided as a director
are not taken into account in determining whether Employee has a separation from
service as an employee for purposes of this Agreement.

 

  (iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and Employee reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
Employee would perform after such date (whether as an employee or as an
independent contractor except as provided in clause (ii) above) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in clause (ii) above) over the immediately
preceding thirty six (36) month period (or the full period of services to the
Company if Employee has been providing services to the Company less than thirty
six (36) months). For periods during which Employee is on a paid bona fide leave
of absence and has not otherwise terminated employment as described above, for
purposes of this clause (iii) Employee is treated as providing bona fide
services at a level equal to the level of services that Employee would have been
required to perform to receive the compensation paid with respect to such leave
of absence. Periods during which Employee is on an unpaid bona fide leave of
absence and has not otherwise terminated employment are disregarded for purposes
of this clause (iii) (including for purposes of determining the applicable
thirty six (36) month (or shorter) period).

(j) “Subsidiary” shall mean any corporation in which the Company, directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which the Company, directly or indirectly, owns at least fifty percent
(50%) of the profits or capital interests.

(k) “Termination Date” shall mean the effective date of the Employee’s
Separation from Service, as specified in the Notice of Termination.

 

164



--------------------------------------------------------------------------------

2. Notice of Termination. Any Separation from Service upon or following a Change
of Control shall be communicated by a Notice of Termination to Employee given in
accordance with Section 15 hereof. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific provision
in this Agreement relied upon, (ii) briefly summarizes the facts and
circumstances deemed to provide a basis for Employee’s Separation from Service
under the provision so indicated, and (iii) if the Termination Date is other
than the date of receipt of such notice, specifies the Termination Date (which
date shall not be more than 15 days after the giving of such notice).

3. Severance Compensation upon Separation from Service.

(a) Subject to the provisions of Section 9 hereof and further subject to
Employee executing and not revoking a release of claims substantially in the
form set forth as Exhibit A to this Agreement and the period to revoke such
release expiring within sixty (60) days following Employee’s Separation from
Service, in the event of Employee’s involuntary Separation from Service
initiated by the Company or a Subsidiary or Affiliate for any reason other than
Cause or in the event of a Good Reason Termination, in either event upon or
within three years after a Change of Control, Employee shall receive the
following amounts in lieu of any severance compensation and benefits under the
Company’s severance plan:

 

  (i) The Company shall pay to Employee a lump sum cash payment, within thirty
days of the Termination Date, equal to [one (1)/two (2)/three (3)] multiplied by
the sum of (1) Employee’s annual base salary plus (2) the greater of (x) the
highest annual cash bonus paid to Employee for the three (3) full fiscal years
of the Company preceding the fiscal year in which the Change of Control occurs
or (y)     % [Employee’s target bonus as % of salary] of Employee’s annual base
salary for the fiscal year in which the Change of Control occurs. The annual
base salary for purposes of item (1) in the preceding sentence shall be
Employee’s highest annual base salary as of or after the Change of Control.

 

  (ii)

During the Continuation Period, the Employee shall continue to be entitled to
participate in the medical and dental, disability, basic life insurance and
supplemental life insurance plans of the Company or Subsidiary or Affiliate (to
the extent such benefits remain in effect for other executives of the Company
from time to time during the Continuation Period) based upon the amount of
benefit provided to the Employee as of the Employee’s Separation from Service.
The Employee shall be responsible for making required contributions, on an
after-tax basis, at the rate required of all executive employees at the time of
the Participant’s Separation from Service or thereafter, except for the medical
and dental coverage. For the medical and dental coverage, the Employee shall be
required to contribute, on an after-tax basis, the premium (“COBRA Premium”)
determined for the plan under Section 4980B(f) of the Code. The Company shall
pay to the Employee a single lump sum payment equal to the present value of the
cost of the medical and dental coverage (assuming family coverage and a
reasonable increase in the COBRA

 

165



--------------------------------------------------------------------------------

 

Premium) plus an amount necessary so that the net amount received by the
Employee after deducting any federal, state and local income tax and employment
tax will equal the present value of the cost of such coverage. For purposes of
determining the amount of this additional payment, the Employee shall be deemed
to pay federal income tax and employment tax at the highest marginal rate of
federal income and employment taxation in the calendar year in which such
payment is made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Employee’s residence on the
Termination Date. If it is not possible to continue the disability, basic life
and supplemented life insurance coverage without violation of or noncompliance
with tax (including Code Section 409A), legal or insurance requirements, the
Company shall pay to the Employee a single lump sum payment equal to the present
value of the cost of such coverage for the Continuation Period on the first day
on which severance compensation is paid pursuant to subsection (b) below;
provided that if payment in a lump sum would cause taxation under Code
Section 409A, the Company shall pay the cost of such coverage for each calendar
year (or portion thereof) that falls within the Continuation Period on the first
business day during each such calendar year (or portion thereof) on which
payment can be made without causing taxation under Code Section 409A.

 

  (iii) If the Employee participants in one or more non-qualified Company
defined benefit pension plans (“Nonqualified Pension Plan”), the Company shall
adjust the benefit payable thereunder by adding three (3) years to the number of
years of service and the Employee’s age for all purposes under the Nonqualified
Plan. [This pension benefit is not included in Mr. Rodkin’s agreement;
Mr. Rodkin receives the pension benefit provided by his Employment Agreement
dated August 31, 2005, as amended.] The benefits provided under this Subsection
shall be paid either from a “rabbi trust” related to a Company nonqualified
pension plan or from the general assets of the Company. The supplemental pension
benefits payable under this Subsection shall be unfunded. Within sixty (60) days
following the Termination Date, an amount equal to the net present value
(determined in good faith by the Plan Administrator under the Company’s
Nonqualified Pension Plan) of the supplemental pension benefit shall be
deposited, in one lump sum payment, in a trust in the form of the model grantor
trust contained in IRS Revenue Procedure 92-64, which trust is incorporated by
reference; provided, however, that such deposit shall be made only to the extent
it has not otherwise been made by the Company. The acquiror, the Company and its
subsidiaries shall make up any supplemental pension benefit payments the
Employee does not receive under the trust, e.g., if the funds in the trust are
insufficient to make the payments due to insufficient earnings in the trust. The
trustee of such trust shall be a national or state chartered bank.

 

166



--------------------------------------------------------------------------------

  (iv) If the Employee participates in the qualified and/or nonqualified ConAgra
Foods Retirement Income Savings Plan (“CRISP”), the Employee shall receive a
supplemental credit to his nonqualified CRISP “Account” equal to three
(3) multiplied by the maximum employer contribution that the Employee could have
received under the qualified and nonqualified CRISP (or any successor plan) in
the year that includes the Termination Date, assuming that the Employee
contributed the maximum amount allowed to CRISP (or the successor plan).

 

  (v) Subject to Section 10A, the Company, at its expense, shall provide
reasonable outplacement assistance to the Employee through the end of the second
calendar year beginning after the Termination Date from a professional
outplacement assistant firm which is reasonably suitable to the Employee and
commensurate with the Employee’s position and responsibilities. In no event
shall the amount expended with outplacement assistance for the Employee exceed
Thirty Thousand Dollars ($30,000).

(b) Except as otherwise set forth in Section 9, the amounts described in
subsections 3(a) (i) and (ii) above shall be paid within thirty (30) days after
the Termination Date.

4. Other Payments. Upon any Separation from Service entitling the Employee to
payments under this Agreement, the Employee shall receive all accrued but unpaid
salary and all benefits (other than severance benefits) accrued and payable
under any plans, policies and programs of the Company and its Subsidiaries or
Affiliates.

5. Interest; Enforcement.

(a) If payment of the amounts described in Section 3 or Section 10 is delayed
pursuant to Section 409A of the Code, the Company shall pay interest at the rate
described below on the postponed payments from the Employee’s Termination Date
to the date on which such amounts are paid. If the Company shall fail or refuse
to pay any amounts due the Employee under Section 3 or 10 on the applicable due
date, the Company shall pay interest at the rate described below on the unpaid
payments from the applicable due date to the date on which such amounts are
paid. Interest shall be credited at an annual rate equal to the rate announced
by Wells Fargo & Company (or its successor) as its “prime rate” as of the
Employee’s Termination Date, plus one percent (1%), compounded annually.

(b) The Employee shall not be required to incur any expenses associated with the
enforcement of the Employee’s rights under this Agreement by arbitration,
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Employee
hereunder. Accordingly, the Company shall pay the Employee on demand the amount
necessary to reimburse the Employee in full for all reasonable expenses
(including all attorneys’ fees and legal expenses) incurred by the Employee in
enforcing any of the obligations of the Company under this Agreement. The
Employee shall notify the Company of the expenses for which the Employee demands
reimbursement within sixty (60) days after the Employee receives an invoice for
such expenses, and the Company shall pay the reimbursement amount within fifteen
(15) days after receipt of such notice, subject to Section 10A.

 

167



--------------------------------------------------------------------------------

6. No Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company, or
any of its Subsidiaries or Affiliates, and for which the Employee may qualify,
except as provided in this Agreement.

8. No Set Off. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Employee or others.

9. Taxation.

(a) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee is a “specified employee” (determined in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of
Separation from Service (other than a Separation from Service due to death),
then (i) any such payment, benefit or entitlement (the “Postponed Benefit”) that
is payable during the first six months following the date of Separation from
Service shall be paid or provided to the Employee, together with accrued
interest as described in Section 5, in a lump sum cash payment to be made on the
earlier of (a) the Employee’s death or (b) the first business day (or within 30
days after such first business day) of the seventh calendar month immediately
following the month in which the date of Separation from Service occurs (the
“Postponement Period”); and (ii) an amount equal to the Postponed Benefit plus
an estimate of the interest to be paid shall be deposited, as of the date the
Postponed Benefit would have been paid but for this section, in a trust in the
form of the model grantor trust contained in IRS Revenue Procedure 92-64, which
trust is incorporated by reference. If the Employee dies during the Postponement
Period prior to the payment of benefits, the amounts withheld on account of
Section 409A of the Code, with accrued interest as described in Section 5 below,
shall be paid to the personal representative of the Employee’s estate within
sixty (60) days after the date of the Employee’s death. Payments under this
Agreement shall be made by mail to the last address provided for notices to the
Employee pursuant to Section 16 of this Agreement. Further notwithstanding
anything in this Agreement to the contrary, the Company shall attempt in good
faith not to take any action, or refrain from taking any action that would
result in the imposition of tax, interest and/or penalties upon the Employee
under 409A. The parties acknowledge that the requirements of 409A are ambiguous
in certain respects. If the Company has acted or refrained from acting in good
faith as required by this Section 9, it will not be responsible for any
consequences of failure to comply with 409A.

 

168



--------------------------------------------------------------------------------

(b) All payments under this Agreement shall be subject to all requirements of
the law with regard to tax withholding and reporting and filing requirements,
and the Company shall use its best efforts to satisfy promptly all such
requirements.

10. Additional Payment.

(a) Except as otherwise provided in subsection (b) below, in the event that it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the Company shall pay to the Employee an additional
amount (the “Additional Payment”) such that the net amount retained by the
Employee after deduction of any Excise Tax and Expenses (as defined below), and
any federal, state and local income tax, employment tax and Excise Tax and
Expenses imposed upon the Additional Payment, shall be equal to the Payment. The
term “Excise Tax and Expenses” means the excise tax imposed under Section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax. Notwithstanding the foregoing, provided the Company complies
with Section 9, the Additional Payment shall not include any taxes imposed under
Code Sections 409A(a)(1)(B) and 409A(b)(5).

(b) Notwithstanding the foregoing, the Gross Up Payment described in subsection
(a) shall not be paid to the Employee if the aggregate Parachute Value (as
defined below) of all Payments does not exceed one hundred ten percent (110%) of
the Safe Harbor Amount (as defined below). The “Parachute Value” of a Payment is
the present value as of the date of the Change of Control of the portion of the
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Accounting Firm (as defined below) in accordance with
Section 280G(b)(2) of the Code. The “Safe Harbor Amount” is the maximum dollar
amount of payments in the nature of compensation that are contingent on a Change
of Control (as described in Section 280G of the Code) and that may be paid or
distributed to the Employee without imposition of the Excise Tax.

(c) In the event that the Company does not pay a Gross Up Payment as a result of
subsection (b), the aggregate present value of the Payments under the Agreement
shall be reduced (but not below zero) to the Reduced Amount. The “Reduced
Amount” shall be an amount express in present value which maximizes the
aggregate present value of Payments under this Agreement without causing any
Payment under this Agreement to be subject to the Excise Tax, determined in
accordance with Section 280G(d)(4) of the Code. Any required reduction in the
Payments pursuant to the foregoing shall be accomplished first by reducing the
lump sum severance payment payable pursuant to Section 3(a)(i) of the Agreement,
then (to the extent reduction of the Section 3(a)(i) payment is not adequate) by
reducing the additional Nonqualified Pension Plan accrued benefit provided
pursuant to Section 3(a)(iii), and finally by reducing (to the extent reduction
of the Section 3(a)(i) and 3(a)(ii) amounts is not adequate) by reducing the
additional NQ CRISP credit provided pursuant to Section 3(a)(iv).

(d) All determinations to be made under this Section 10 shall be made by an
independent registered public accounting firm selected by the Company
immediately prior to the

 

169



--------------------------------------------------------------------------------

Change of Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Employee within ten (10) days of the Change of Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Employee.

(e) The Company shall pay the applicable Additional Payment as and when the
Excise Tax and Expenses are incurred on a Payment, subject to Section 10A. The
Additional Payment shall be paid in accordance with Section 409A of the Code, to
the extent applicable. If the amount of an Additional Payment cannot be fully
determined by the date on which the applicable portion of the Payment becomes
subject to the Excise Tax and Expenses (“Payment Date”), the Company shall pay
to the Employee by the Payment Date an estimate of such Additional Payment, as
determined by the Accounting Firm, and the Company shall pay to the Employee (or
the Employee shall pay to the Company) any difference between the estimated
payment and the actual Additional Payment due hereunder (if any) as soon as the
amount can be determined, but in no event later than twenty (20) days before
Employee is obligated to remit the Excise Tax and Expenses.

(f) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section shall be borne solely by the Company.
The Company agrees to indemnify and hold harmless the Accounting Firm of and
from any and all claims, damages and expenses resulting from or relating to its
determinations pursuant to this Section, except for claims, damages or expenses
resulting from the gross negligence or willful misconduct of the Accounting
Firm.

10A. Reimbursements. Any reimbursements, or gross-ups or in-kind benefits to be
provided pursuant to this Agreement (including but not limited to Sections
3(a)(v), 5(b) and 10) that are taxable to Employee shall be subject to the
following restrictions: (a) each reimbursement or gross-up must be paid no later
than the last day of the Employee’s tax year following the Employee’s tax year
during which the expense was incurred or tax was remitted, as the case may be;
(b) the amount of expenses or taxes eligible for reimbursement, or in kind
benefits or gross-ups provided, during a tax year of the Employee may not affect
the expenses or taxes eligible for reimbursement, or in-kind benefits or
gross-ups to be provided, in any other tax year of the Employee; (c) the period
during which any reimbursement or gross-up may be paid or in-kind benefit may be
provided is the later of ten years after termination of this Agreement or in the
case of reimbursements or gross-ups related to any Excise Tax and Expense, the
expiration of all applicable statutes of limitation for the collection of such
Excise Tax and Expense; and (d) the right to reimbursement, gross-up or in-kind
benefits is not subject to liquidation or exchange for another benefit.

11. Term. This Agreement shall commence on the date hereof and, unless there is
a Change of Control, shall continue until the earliest of (a) the Employee’s
termination of employment as a full-time employee of the Company, (b) the date
the Employee enters into a written separation agreement with the Company; or
(c) the date when this Agreement is terminated by the Company in accordance with
the next sentence. If a Change of Control has not occurred, then the Company
shall have the right at any time to terminate this Agreement by giving the
Employee six (6) months prior written notice of termination of this Agreement.
If a Change of Control occurs at any time prior to the termination of this
Agreement pursuant to the preceding, this Agreement shall terminate on the third
anniversary of such Change of Control.

 

170



--------------------------------------------------------------------------------

12. Confidentiality. The Employee acknowledges that during the Employee’s
employment with the Company or any of its Affiliates, the Employee will acquire,
be exposed to and have access to, non-public material, data and information of
the Company and its Affiliates and/or their customers or clients that is
confidential, proprietary, and/or a trade secret (“Confidential Information”).
At all times, both during and after the Term, the Employee shall keep and retain
in confidence and shall not disclose, except as required and authorized in the
course of the Employee’s employment with the Company or any of its Affiliates,
to any person, firm or corporation, or use for his or her own purposes, any
Confidential Information. For purposes of this Agreement, such Confidential
Information shall include, but shall not be limited to: sales methods,
information concerning principals or customers, advertising methods, financial
affairs or methods of procurement, marketing and business plans, strategies
(including risk strategies), projections, business opportunities, inventions,
designs, drawings, research and development plans, client lists, sales and cost
information and financial results and performance. Notwithstanding the
foregoing, “Confidential Information” shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
the Employee or by the Company or its Affiliates). The Employee acknowledges
that the obligations pertaining to the confidentiality and non-disclosure of
Confidential Information shall remain in effect for a period of five (5) years
after the Employee’s Separation from Service, or until the Company or its
Affiliates has released any such information into the public domain, in which
case the Employee’s obligation hereunder shall cease with respect only to such
information so released into the public domain. The Employee’s obligation under
this Section 12 shall survive any Separation from Service. If the Employee
receives a subpoena or other judicial process requiring that he or she produce,
provide or testify about Confidential Information, the Employee shall notify the
Company and cooperate fully with the Company in resisting disclosure of the
Confidential Information. The Employee acknowledges that the Company has the
right either in the name of the Employee or in its own name to oppose or move to
quash any subpoena or other legal process directed to the Employee regarding
Confidential Information.

13. Incentive Payments Upon Change of Control. Upon a Change of Control that
qualifies under 409A as a “change in ownership,” “change in effective control”
or “change in ownership of a substantial portion of the assets,” in each case
with respect to the Company, the Company may, at the Board’s, or the Human
Resources Committee’s, as the case may be, sole and absolute discretion, pay the
Employee all or a portion of the Employee’s Short and/or Long Term Incentive for
the Company fiscal year in which the Change of Control occurs. The amounts paid
may be based upon (a) a proration of the Employee’s target incentives for the
fiscal year, (b) a proration of the projected incentives at the time of the
Change of Control, or (c) a pro rata amount computed at the end of the fiscal
year. Any proration shall be based upon the number of completed months elapsed
in the fiscal year since the Change of Control.

14. Successor Company. The Company shall require any successor or successors
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally

 

171



--------------------------------------------------------------------------------

obligated with the Company to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession or successions had taken place. Failure of the Company to notify the
Employee in writing as to such successorship, to provide the Employee the
opportunity to review and agree to the successor’s assumption of this Agreement
or to obtain such agreement prior to the effectiveness of any such succession
shall be a breach of this Agreement. As used in this Agreement, the Company
shall mean the Company as defined above and any such successor or successors to
its business or assets, jointly and severally.

15. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:

If to the Company, to:

ConAgra Foods, Inc.

One ConAgra Drive

Omaha, NE 68102-5094

Attention: Corporate Secretary

If to the Employee, to the most recent address provided by the Employee to the
Company or a Subsidiary or Affiliate for payroll purposes, or to such other
address as the Company or the Employee, as the case may be, shall designate by
notice to the other party hereto in the manner specified in this Section;
provided, however, that if no such notice is given by the Company following a
Change of Control, notice at the last address of the Company or any successor
pursuant to Section 14 shall be deemed sufficient for the purposes hereof. Any
such notice shall be deemed delivered and effective when received in the case of
personal delivery, five (5) days after deposit, postage prepaid, with the U.S.
Postal Service in the case of registered or certified mail, or on the next
business day in the case of overnight express courier service.

16. Contents of Agreement; Amendment. This Agreement supersedes all prior
agreements with respect to the subject matter hereof (including without
limitation the Change of Control Agreement in effect between the Company or a
Subsidiary or Affiliate and the Employee) and sets forth the entire
understanding between the parties hereto with respect to the subject matter
hereof. This Agreement cannot be amended except pursuant to approval by the
Company’s Board of Directors and a written amendment executed by the Employee
and the Chair of the Company’s Board of Directors. The provisions of this
Agreement may require a variance from the terms and conditions of certain
compensation or bonus plans under circumstances where such plans would not
provide for payment thereof in order to obtain the maximum benefits for the
Employee. The parties intend that the provisions of this Agreement shall
supersede any provisions to the contrary in such plans, and such plans shall be
deemed to have been amended to correspond with this Agreement without further
action by the Company or the Company’s Board of Directors.

 

172



--------------------------------------------------------------------------------

17. No Right to Continued Employment. Nothing in this Agreement shall be
construed as giving the Employee any right to be retained in the employ of the
Company or a Subsidiary or Affiliate.

18. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

19. Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of the Employee and the Company
hereunder shall not be assignable in whole or in part.

20. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

21. Remedies Cumulative; No Waiver. No right conferred upon the Employee by this
Agreement is intended to be exclusive of any other right or remedy, and each and
every such right or remedy shall be cumulative and shall be in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by the Employee in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof.

22. Miscellaneous. All Section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

 

173



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EMPLOYEE:

  CONAGRA FOODS, INC.

 

 

 

[NAME]

 

[NAME]

 

174



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS

In consideration of, and subject to, the payment to be made to me by
                             (the “Employer”) of the payments and benefits
provided by Change of Control Agreement, dated as of
                            , entered into between me and the Company (the
“Agreement”), I hereby waive any claims I may have for employment or
re-employment by the Employer or any parent or subsidiary of the Employer after
the date hereof, and I further agree to and do release and forever discharge the
Employer and any parent or subsidiary of the Employer, and their respective past
and present officers, directors, shareholders, insurers, employees and agents
from any and all claims and causes of action, known or unknown, arising out of
or relating to my employment with the Employer or any parent or subsidiary of
the Employer, or the termination thereof, including, but not limited to,
wrongful discharge, breach of contract, tort, fraud, the Civil Rights Acts, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Acts, the Americans with Disabilities Act, the Older Workers Benefit Protection
Act, or any other federal, state or local legislation or common law relating to
employment or discrimination in employment or otherwise.

Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights to payment and
benefits under the Agreement; (ii) my rights to benefits other than severance
payments or benefits under plans, programs and arrangements of the Employer or
any parent or subsidiary of the Employer; or (iii) my rights to indemnification
under any indemnification agreement, applicable law or the certificates of
incorporation or bylaws of the Employer or any parent or subsidiary of the
Employer, (iv) my rights under any director’s and officers’ liability insurance
policy covering me, (v) my workers compensation rights, or (vi) my unemployment
insurance rights.

I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Employer’s acknowledgment of my rights reserved under the second
paragraph above.

I understand that this release will be deemed to be an application for benefits
under the Agreement and that my entitlement thereto shall be governed by the
terms and conditions of the Agreement and any applicable plan. I expressly
hereby consent to such terms and conditions.

I acknowledge that I have been given not less than forty-five (45) days to
review and consider this Waiver and Release of Claims (unless I have signed a
written waiver of such review and consideration period), and that I have had the
opportunity to consult with an attorney or other advisor of my choice and have
been advised by the Company to do so if I choose. I may revoke this Waiver and
Release of Claims seven (7) days or less after its execution by providing
written notice to the Employer.

I acknowledge that it is my intention and the intention of the Employer in
executing this Waiver and Release of Claims that the same shall be effective as
a bar to each and every claim, demand

 

175



--------------------------------------------------------------------------------

and cause of action hereinabove specified. In furtherance of this intention, I
hereby expressly waive any and all rights and benefits conferred upon me by the
provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE, to the extent
applicable to me, and expressly I consent that this Waiver and Release of Claims
shall be given full force and effect according to each and all of its express
terms and provisions, including as well those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified. SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

I acknowledge that I may hereafter discover claims or facts in addition to or
different from those which I now know or believe to exist with respect to the
subject matter of this Waiver and Release of Claims and which, if known or
suspected at the time of executing this Waiver and Release of Claims, may have
materially affected this settlement.

Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.

 

 

  Signature of Employee  

 

 

Printed Name

 

 

 

Date Signed

 

 

176